Citation Nr: 1437546	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-21 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether the reduction in rating for left knee degenerative joint disease from 30 to 20 percent disabling was proper.

2. Entitlement to an evaluation higher than 10 percent for left knee ligamentous instability (laxity).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Since the grant of service connection for the Veteran's left knee disability, two separate evaluations have been in effect - one based on orthopedic manifestations and one based on laxity.  As the RO deemed the latter as inextricably intertwined with the Veteran's appeal of the reduction, the Board has done so as well.  Additionally, the Veteran has never requested an increased evaluation for the left knee degenerative joint disease; this issue is thus not addressed.  The issues are, therefore, as characterized on the preceding page.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) both contain relevant documents, including a May 2014 VA examination for the left knee, and records of VA outpatient treatment.  Although there is no waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence, which was not considered in a supplemental statement of the case, nonetheless, there is no prejudice to the Veteran in proceeding as the Board grants restoration of a rating for left knee degenerative joint disease and remands the left knee laxity claim.  

The issue of an increased rating for left knee laxity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A comprehensive review of the evidence, including with regard to functional loss upon daily use, does not disclose material improvement in the Veteran's left knee degenerative joint disease.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 30 percent rating for left knee degenerative arthritis. 38 U.S.C.A.  §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA duties to notify and assist do not apply in reduction in rating claim; regardless, as the claim for restored rating is being granted, any error related to the VCAA is rendered moot.  Likewise, any compliance with the notice requirements and hearing rights is moot as the rating is restored herein.  38 C.F.R. § 3.105(e).

Additionally, for ratings that have been in effect for 5 years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations.  38 C.F.R. § 3.344(a)-(c).  In this case, service connection was granted an 30 percent evaluation was assigned, effective April 16, 2008.  The evaluation was reduced to 20 percent, effective December 1, 2010.  Accordingly, the evaluation was in effect less than 5 years and these regulations are inapplicable. 

Regardless of whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required. See Brown, 5 Vet. App. at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

The left knee degenerative joint disease was evaluated under Diagnostic Code 5261 for limitation of extension.  A 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board finds that the 30 percent evaluation must be restored.  Originally, the evidence unquestionably supported a 30 percent evaluation under the VA rating schedule.  A September 2008 VA examination report precipitating the grant of service connection, indicated left knee extension to 25 degrees.  This limitation of motion was accompanied by end-range pain and weakness but not additionally limited following repetitive use.  Under Diagnostic Code 5260, this warrants a 30 percent evaluation.  

In the Board's view, however, the subsequent VA examination findings are close to, if not exactly on par with these findings.  Additionally, there appears to be additional functional loss not present at the 2008 VA examination.  A May 2010 VA examination report noted extension to 15 degrees upon repetition.  With range of motion, there was spasm and pain.  In a September 2011 VA examination report, extension was to 15 degrees; unchanged with time or repetition, but with pain throughout, especially with end range of motion.  With the application of reasonable doubt, the more recent evidence is simply too close to the original findings to warrant any reduction.  The other evidence likewise did not indicate that the underlying left knee condition materially improved during this time, including under the ordinary conditions of life and work.  There is more than sufficient indication that left knee orthopedic symptomatology did not materially improve, and consequently, a 30 percent rating is restored.


ORDER

A 30 percent rating for left knee degenerative joint disease is restored.


REMAND

As to the remaining issue of evaluation of left knee laxity, the May 2014 VA examination found that several ligamentous instability tests could not be properly completed, but failed to explain who so.  Nor for that matter was there review of the Veteran's claims folder.  Re-examination is therefore required.


Accordingly, this claim is REMANDED for the following action:

1. Contact the Columbia, South Carolina VA Medical Center (VAMC) and request all outpatient treatment records for the Veteran dated since April 2013 and associate these with the claims folder, or in the alternative with the Veteran's "Virtual VA" electronic file.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee laxity. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected left knee laxity only.  The VA examiner must comment upon the extent of the Veteran's left knee instability or laxity, and if present, characterize this as slight, moderate or severe in degree. Should studies of knee instability not be practicable or feasible, please indicate in detail the reason why this is the case.

3. Then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim regarding an increased evaluation for left knee laxity only, must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


